DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is sent in response to an applicant-initiated telephonic interview with the applicant’s representative, Robert Crouse (Reg. No. 44,635), on December 17, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-11, 14-19 are allowed.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Verbal authorization for this examiner's amendment was given by applicant's representative, Robert Crouse (Reg. No. 44,635), on December 17, 2021.
Please amend the claims, which were filed on September 24, 2021 with new versions as follows:

In the Claims:
	The listing of Claims will replace all prior versions, and listings, of claims in the application.

1.	(Currently amended)  A method of searching tree-structured data, the method comprising:
identifying all labels associated with nodes in a plurality of trees including the tree-structured data;
determining which of the labels is included in a percentage of the plurality of trees that exceeds a frequent threshold value to provide frequent labels;
defining frequent candidate sub-trees for searching within the plurality of trees using combinations of only the frequent labels; and then
searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees, wherein the non-deterministic finite state machine is instantiated using a non-von Neumann processor architecture and the identifying, the determining and the defining are instantiated using a von Neumann processor architecture; and
wherein after the searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data using the plurality of pruning kernels instantiated on the non-deterministic finite state machine to provide the less than exact count of the frequent candidate sub-trees in the plurality of trees using the non-von Neumann processor architecture further comprises:
 searching for remaining frequent candidate sub-trees in the plurality of trees including the tree-structured data using the Von Neumann processor architecture to provide an exact count of the frequent candidate sub-trees in the plurality of trees.

2.	(Canceled)  

3.	(Canceled)  

4.	(Currently amended)  The method of Claim 1 wherein searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data using the plurality of pruning kernels instantiated on the non-deterministic finite state machine comprises:


5.	(Currently amended)  The method of Claim 4 wherein each of the plurality of pruning kernels instantiated on the non-deterministic finite state machine is configured to remove the candidates determined to be infrequent based on a respective feature of the tree-structured data.

6.	(Currently amended)    The method of Claim 5 wherein the plurality of pruning kernels instantiated on the non-deterministic finite state machine comprises: 
a first pruning kernel configured to remove the candidates based on whether the candidates adhere to a downward closure property to provide a first set of frequent candidates.

7.	(Original)    The method of Claim 6 wherein a second pruning kernel is configured to remove the candidates based on a percentage of trees in the tree-structured data that include all of the first set of frequent candidates to provide a second set of frequent candidates.

8.	(Original)  The method of Claim 7 wherein a third pruning kernel is configured to remove the candidates based on whether an ancestor/descendant relationship is present in the second set of frequent candidates to provide a third set of frequent candidates.

9.	(Original)  The method of Claim 8 wherein a fourth pruning kernel is configured to remove the candidates based on whether a sibling relationship is present in the third set of frequent candidates to provide the less than exact count of the frequent candidate sub-trees in the plurality of trees.


10.	(Currently amended)  The method of Claim 9 wherein the plurality of pruning kernels instantiated on the non-deterministic finite state machine are configured to remove the candidates determined to be infrequent using a non- von Neumann processor architecture, the method further comprising:
searching for remaining frequent candidate sub-trees in the plurality of trees including the tree-structured data using a von Neumann processor architecture to provide an exact count of the frequent candidate sub-trees in the plurality of trees.

11.	(Currently amended)  A search circuit comprising:
a non-von Neumann architecture processor circuit configured to search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees, wherein the plurality of pruning kernels instantiated on the non-deterministic finite state machine are within a category of regular programming languages wherein:
the search circuit is further configured to define the frequent candidate sub-trees for searching within the plurality of trees on a von Neumann architecture processor circuit using only combinations of frequent labels; and
wherein the von Neumann architecture processor circuit is configured to identify all labels associated with nodes in the plurality of trees including the tree-structured data; and
wherein the von Neumann architecture processor circuit is configured to determine which of the labels is included in a percentage of the plurality of trees that exceeds a frequent threshold value to provide the frequent labels; 
wherein the von Neumann architecture processor circuit is configured to search for remaining frequent candidate sub-trees in the plurality of trees including the tree-structured data to provide an exact count of the frequent candidate sub-trees in the plurality of trees.

12.	(Canceled)

13.	(Canceled)  

14.	(Currently amended)  The search circuit of Claim [[13]] 11 wherein the von Neumann architecture processor circuit is configured to search for the frequent candidate sub-trees in the plurality of trees including the tree-structured data using the plurality of pruning kernels instantiated on the non-deterministic finite state machine using each of the plurality of pruning kernels to successively remove candidates determined to be infrequent from subsequent searching.

15.	(Currently amended)  The search circuit of Claim 14 wherein each of the plurality of pruning kernels instantiated on the non-deterministic finite state machine is configured to remove the candidates determined to be infrequent based on a respective feature of the tree-structured data.

16.	(Currently amended)  The search circuit of Claim 15 wherein the plurality of pruning kernels instantiated on the non-deterministic finite state machine comprises: 
a first pruning kernel configured to remove the candidates based on whether the candidates adhere to a downward closure property to provide a first set of frequent candidates.

17.	(Original)  The search circuit of Claim 16 wherein a second pruning kernel is configured to remove the candidates based on a percentage of trees in the tree-structured data that include all of the first set of frequent candidates to provide a second set of frequent candidates.

18.	(Original)  The search circuit of Claim 17 wherein a third pruning kernel is configured to remove the candidates based on whether an ancestor/descendant relationship is present in the second set of frequent candidates to provide a third set of frequent candidates.

19.	(Original)  The search circuit of Claim 18 wherein a fourth pruning kernel is configured to remove the candidates based on whether a sibling relationship is present in the third set of frequent candidates to provide the less than exact count of the frequent candidate sub-trees in the plurality of trees.

20.	(Canceled)  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 11.
More specifically, the prior art of record does not specifically suggest the combination of “wherein the non-deterministic finite state machine is instantiated using a non-von Neumann processor architecture and the identifying, the determining and the defining are instantiated using a von Neumann processor architecture; and further comprising after the searching to provide the less than exact count of the frequent candidate sub-trees in the plurality of trees using the non- von Neumann processor architecture comprising: searching for remaining frequent candidate sub-trees in the plurality of trees including the tree-structured data using the Von Neumann processor architecture to provide an exact count of the frequent candidate sub-trees in the plurality of trees” in combination with all the other limitations recited in the independent claim 1. Further, the prior art does not specifically suggest the combination of “a non-von Neumann architecture processor circuit configured to search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees, wherein the  claim 11.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 11 are allowed. The dependent claims 4-10, 14-19, being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fan (US 2018/0330008) discloses a state machine for a nondeterministic finite automata (NFA) based query of large graphs;
Wang (US 2017/0091287) discloses a heterogeneous computation framework, of Association Rule Mining (ARM) using Micron's Autotmata Processor (AP).	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
	
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169